Citation Nr: 0534057	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for an unstable right knee status post medial 
collateral ligament (MCL) repair.

2.  Entitlement to a separate rating in excess of 10 percent 
for post-traumatic arthritis of the right knee.

3.  Entitlement to service connection for a heart disorder 
(cardiac pacemaker implantation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an April 2000 rating decision, 
the RO denied the veteran's claim for an increased rating for 
his right knee disability and his service-connection claim 
for cardiac pacemaker implantation as not well grounded.  In 
a December 2000 letter, the RO informed the veteran that his 
service-connection claim would be readjudicated under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 14. Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  In a June 2001 
statement of the case (SOC), the RO affirmed its earlier 
denials of the above claims, noting that the evidence did not 
indicate that the veteran's heart symptoms might be 
associated with his active duty.  Subsequently, in a June 
2004 rating decision, the RO assigned a separate 10 percent 
evaluation for post-traumatic arthritis of the right knee, 
effective December 14, 1998.  

In June 2005, the veteran failed to appear for a scheduled 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005). 

The issue of service connection for a heart disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating issue addressed in this 
decision.

2.  The veteran's right knee disability is manifested by 
severe lateral instability; but is not manifested by 
ankylosis or nonunion of the tibia and fibula, with loose 
motion, requiring a brace.

3.  The veteran's right knee disability also is manifested by 
arthritis and no more than range of motion from 0 degrees of 
extension to 40 degrees of flexion, with flare-ups his range 
of motion decreases by an additional 30 to 40 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for an unstable right knee status post MCL repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.951(b), 4.1-4.10, 
4.71a, Diagnostic Codes 5257, 5260 (2005).

2.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a 30 percent rating for post-traumatic arthritis 
of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  He was scheduled to testify at a Travel 
Board hearing in June 2005, but failed to appear.  In March 
2004, the veteran was afforded an examination.  In addition, 
the RO has associated records received from the Department of 
Corrections (DOC) of the State of Florida.  In variously 
dated letters, two rating actions, a June 2001 SOC, an April 
2004 supplemental statement of the case (SSOC) and their 
cover letters, the RO informed the veteran of what was needed 
to establish a higher rating for his right knee disability 
and he was given additional chances to supply any pertinent 
information.  Lay statements from the veteran and his 
representative also have been associated with the file.  
Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the increased rating claim discussed in this 
decision.  Under these circumstances, the Board finds that 
the service and post-service medical records, VA examination 
reports, rating actions, and lay statements are adequate for 
determining whether the criteria for a higher rating have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Although 
the notice was provided to the appellant after the initial 
adjudication, in VCAA letters issued in December 2000 and 
July 2005, the appellant has not been prejudiced thereby.  
Specifically, in a December 1998 letter, the AOJ informed the 
veteran that he needed to provide medical evidence showing 
that his disability had worsen.  Even though the VCAA notice 
letters provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In two VCAA letters and the 
December 1998 duty-to-assist letter to the veteran, rating 
actions, an SOC, an SSOC, and their cover letters, VA 
provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence might be, or had been, obtained 
by VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
his appeal.  Thus, the content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that the disability ratings assigned for 
his right knee disability should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Additionally, an appeal that arises from an 
initial rating decision, which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).

Service medical records reveal that the veteran was evacuated 
from Okinawa and hospitalized, in February 1970, with a 
history of having sustained a rupture of the MCL of the right 
knee when he was clipped while playing football, in October 
1969.  He denied having any acute pain or swelling of the 
knee at that time but stayed in bed at least a week before 
becoming ambulatory again.  Subsequently, he was seen at the 
3rd Medical Battalion at Camp Hansen and examination at the 
time revealed complete instability the MCL of the right knee.  
Stress x-rays were taken which confirmed the clinical 
impression.  Physical examination, at the time of admission, 
revealed a marked laxity of the MCL and no pain or tenderness 
over the ligament or at its femoral or tibial attachment.  
The anterior cruciate ligaments were quite stable and 
McMurray's sign could not be demonstrated.  There was no 
crepitation on patellar femoral action.  The veteran was 
started on quadriceps exercises and improved to the point 
that he could lift up to 40 pounds with the right quadriceps.  
The probability of improving the stability of his knee by 
surgery was thoroughly discussed with the veteran; however, 
he was told that surgery would not reconstruct a normal knee.  
The veteran opted to forego further surgery at that time.  A 
May 1970 Physical Evaluation Board recommended that the 
veteran the discharged because of his right knee disability.

In an August 1970 rating decision, the RO granted service 
connection for a ruptured MCL of the right knee and assigned 
an initial 20 percent rating, effective from July 31, 1970.

The July 1971 VA examination, the veteran's carriage and 
posture were normal.  His gait was affected by medial 
movement of his right knee; however, it appeared that his 
left knee also showed some evidence of this medial 
inclination.  On examination, there was increased laxity of 
the MCL ligament with a 10 percent valgus movement centered 
around the knee joint without any swelling, effusion or fluid 
within the knee joint.  The right quadriceps was 1 1/2 inch 
smaller than the circumference on the left.  The range of 
motion of the right knee was completely within normal limits.  
X-rays failed to show degenerative arthritis, although the 
stress films at the MCL level revealed the obvious defect.  
The impression was old MCL tear, right knee, with residual 
pain. 

In May and June 1972, the veteran was hospitalized by VA for 
complaints of pain, snapping, and popping of his right knee 
and occasional locking and instability.  He was admitted for 
repair of the MCL and exploration for possible injury to the 
medial meniscus.  When operated upon, the medial meniscus was 
found to be torn and his MCL was repaired.  In an August 1972 
rating decision, the RO recharacterized the veteran's 
disability as a rupture of the MCL of the right knee, post-
operative, assigned a temporary total rating under 38 C.F.R. 
§ 4.29 for hospitalization from May 8, 1972 through July 31, 
1972, and a 20 percent rating from August 1, 1972.

At an April 1975 VA examination, the veteran complained of 
pain, stiffness, instability, and swelling of his right knee.  
He stated that he could not walk without a brace.  On 
examination, the veteran was noted to be wearing a long leg 
brace and to have an unstable right knee joint, particularly 
on medial, lateral motion.  When he walked without the brace, 
the medial aspect of the knee wobbled and gravitated towards 
the lower femur.  There was no synovial reaction.  There was 
a minus of soft tissue above the 6 1/2-inch well-heeled, semi-
circular surgical scar and marked bulge with tenderness of 
the medial bony aspect of the lower thigh.  Straight-leg 
raising could only be done on the right with assistance of 
hands or initial shove.  When completed, it reached 90 
degrees along the left.  Gastrocnemius muscles were flabby 
and could not lift the right knee cap, with atrophy setting 
in.  There was a 1/4-inch difference in circumference between 
the right and left knees above the patella.  The diagnoses 
included markedly unstable right knee and status post repair 
of the MCL with a metallic staple placed in the medial tibial 
condyle by X-ray.  In a May 1975 rating decision, the RO 
recharacterized the disability as markedly unstable right 
knee, status post-operative repair of the right MCL, and 
assigned a 30 percent rating, effective April 3, 1975. 

Florida DOC treatment records show that a February 1994 right 
knee X-ray revealed moderate degenerative changes with joint 
narrowing medially.   In September 1997, the veteran's right 
knee was somewhat deformed.  He could not flex it even to 90 
degrees.  December 1997 X-rays revealed an MCL staple and 
severe osteoarthritis of the right knee, more medially than 
laterally.  Right knee range of motion was from 0 to 95 
degrees without effusion.  Lachman and drawer signs were 
negative.  There was positive laxity noted with valgus 
stress.  The impression included right knee MCL rupture and 
the physician recommended a right knee brace.

At a March 2004 VA examination, the veteran complained of 
baseline pain of 8 out of 10 with significant weakness, 
stiffness, swelling, heat, and redness worse near the 
incision.  He also reported significant giving way and 
locking.  The veteran stated that elevating his knee and 
lying down seemed to help most.  He reported that he has 
recurrent subluxation of his right knee medially and was 
unable to work, often missing considerable duty and indicated 
that he worked for a landscaping company as a supervisor.  On 
examination, the veteran had an essentially normal gait 
despite his knee instability and did not have any specific 
breakdown or unusual shoe wearing problems.  Range of motion 
of the right knee was from 0 to 40 degrees.  He had 
significant bony prominence in the medial aspect of the knee 
and there was significant mediolateral instability.  The 
veteran did not have an anterior/posterior drawer sign.  He 
had significant crepitus along his knee.  The right knee was 
grossly unable to translate to either side.  X-rays revealed 
significant degenerative disease of the knees and post-
surgical findings with a pin in the tibia on the right side.  
The examiner had baseline 8 of 10 pain with significant 
associated symptoms, which with flare-ups was 10 out of 10.  
The examiner opined that, at baseline the veteran's range of 
motion was significantly limited from normal and that flare-
ups with repetitive use decreased his range of motion by an 
additional 30 to 40 percent.  There was a grossly unstable 
knee, which the examiner opined was more likely than not 
related to his post-surgical state and his military 
commitment.  The examiner recommended that the veteran follow 
up with orthopedics for potential additional surgery to 
stabilized his knee.

In an April 2004 rating decision, the RO awarded a separate 
evaluation for post-traumatic arthritis of the right knee and 
assigned a 10 percent rating, effective December 14, 1998.

The veteran's right knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for impairment of the knee, involving recurrent 
subluxation or lateral instability, a maximum 30 percent 
rating is assigned for severe impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  Since it has remained 
unchanged for more than 20 years, the 30 percent rating is 
now protected under the provisions of 38 C.F.R. § 3.951(b) 
(2005).  Other diagnostic codes provide for a disability 
rating in excess of 30 percent, where there is evidence of 
ankylosis of the knee (Diagnostic Code 5256), limitation of 
extension to 30 degrees or more (Diagnostic Code 5261), or 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace (Diagnostic Code 5262).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, 5262 (2004).  The Board 
has also considered rating the right knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260, for limitation of leg 
flexion.  A maximum 30 percent rating is warranted for 
limitation of leg flexion when it is limited to 15 degrees; 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  38 C.F.R. § 4.71a, Code 5260 (2005).  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2005).  
If the evidence shows compensable limitation of both flexion 
and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.  A noncompensable rating is 
warranted when leg extension is limited to 5 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or maligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint), i.e., 10 percent under either 
Diagnostic Code 5260 (limitation of flexion) or 5261 
(limitation of extension).  Moreover, in VAOPGCPREC 9-2004, 
the General Counsel further explained that a knee disability 
may be rated simultaneously under both Diagnostic Codes 5260 
and 5261.  As noted above extension of 5 degrees warrants 
only a noncompensable rating under Diagnostic Code 5261, so 
separate compensable ratings under both Diagnostic Codes 5260 
and 5261 are not warranted under VAOPGCPREC 9-2004, as the 
veteran's extension of 0 degrees does not warrant a 
compensable rating under Diagnostic Code 5261.    

The objective evidence above reveals that veteran's right 
knee disability is characterized by severe instability, 
warranting a maximum 30 percent rating under Diagnostic Code 
5257 for the right knee.  He had significant bony prominence 
in the medial aspect of the knee and there was significant 
mediolateral instability.  The veteran did not have an 
anterior/posterior drawer sign.  He had significant crepitus 
along his knee.  The right knee was grossly unable to 
translate to either side.  Both DOC and VA X-rays revealed 
severe osteoarthritis of the right knee.  Moreover, the VA 
examiner noted that the veteran had a baseline of pain of 8 
out of 10, which on flare-ups was 10 of 10 with significant 
associated symptoms such as weakness, stiffness, and 
swelling.  Moreover, the examiner indicated that the 
veteran's range of motion, which was 40 degrees of flexion 
decreased by 30 or 40 percent with flare-ups.  Resolving any 
doubt in the veteran's favor and considering DeLuca and 
38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board concludes that a 
separate evaluation for arthritis with painful motion is 
warranted and finds that the veteran's right knee disability 
more nearly approximates the maximum rating of 30 percent for 
flexion limited to 15 degrees under Diagnostic Code 5260.  
See DeLuca, 8 Vet. App. at 205-07.  A higher rating is not 
available under Diagnostic Codes 5256 or 5262, since the 
veteran has not been shown to have ankylosis of the right 
knee or nonunion of the right tibia and fibula.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's right knee disability and a separate rating of 
30 percent for arthritis of the right knee.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right knee 
disability, alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected right knee disability, as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the only hospitalizations he 
has had recently were for hemorrhoids, a circumcision, chest 
pains, and his heart disorder, not for his right knee 
disability.  The regular schedular standards and the ratings 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disability.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

Finally, a review of the diagnostic criteria available for 
the rating of the veteran's right knee disability indicates 
that the veteran's disability has been assigned the highest 
schedular evaluation under Diagnostic Codes 5257 and 5260.  
The Board notes that the highest rating under the criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5055 and 5256-
5283 (2005) is 60 percent.  The highest rating obtainable 
under the criteria for an amputation at the right knee is 60 
percent.  See 38 C.F.R. Part 4, Diagnostic Codes 5162, 5163, 
and 5164 (2005).  The veteran is restricted from getting a 
rating in excess of the value assigned via the amputation 
criteria by 38 C.F.R. § 4.68 (2005), which states that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  Hence, the only way that 
the veteran could be given a higher evaluation for his right 
knee is through the assignment of an extraschedular 
evaluation -- a claim that has been rejected by the RO and 
the Board.

Since the veteran has not complained of a tender scar, the VA 
examiner did not provide clinical findings related to the 
veteran's surgical scarring and the RO did not assign a 
separate rating for surgical scarring, the Board has not 
addressed a separate rating for surgical scarring in this 
decision.

 
ORDER

A rating in excess of 30 percent for an unstable right knee 
status post medial collateral ligament (MCL) repair is 
denied.

A separate rating of 30 percent for post-traumatic arthritis 
of the right knee is granted, subject to the laws and 
regulations governing monetary benefits.


REMAND

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2005) bars service connection for disabilities claimed to be 
due to a veteran's use of tobacco products during service.  

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran claims that, 
while he was stationed at Camp Hansen, in Okinawa, he was 
assigned to temporary duty on the football team; that, in 
1969, a military physician conducted team physicals and 
diagnosed him as having an athletic heart beat; and that, 
between the time of that examination and his discharge, he 
continued to experience chest pain and shortness of breath.  
The veteran maintains that the military physician's diagnosis 
was inadequate; that had he conducted the proper medical 
treatment, such as electrocardiograms (ECGs), he would have 
learned that the veteran actually had an irregular heart 
beat; and that physician failed to provide adequate medical 
care and treatment for his heart disease.  

A July 1971 VA chest X-ray revealed a heart that was 
borderline enlarged with some increase in the pulmonary 
valcularity.  The veteran's heart had a slight left 
ventricular configuration and appeared larger than it should 
for the veteran's age.  The VA examiner suggested that the 
veteran have a repeat PA film done.  If the repeat PA film 
still showed an enlarged heart, then the examiner would 
suggest that four views of the heart be obtained, because it 
was conceivable that the veteran had an early cardiomyopathy.  
Additional films were not done.  Therefore, the veteran 
alleges that his heart problem remained untreated and 
resulted in his having to have a pacemaker surgically 
implanted in his chest.  In May 1996, while incarcerated at 
the Marion Correctional Institution in Ocala, Florida, he had 
excruciating chest pains, and was later transported to the 
Central Florida Reception Center in Orlando, Florida, and 
evaluated by Dr. G. H., a DOC contract cardiologist.  Dr. G. 
H. determined that the veteran had an irregular heart beat, 
not an athletic heart.  In June 1996, Dr. M. H. McD., placed 
a pacemaker under the veteran's collarbone.  Florida DOC 
treatment records show a history of 1-1 1/2 packs of cigarettes 
per day for over 30 years and diagnoses of hypertension, 
severe bradycardia, angina, and possible septal infarct.  
March 1990 and March 1994 chest X-rays revealed no evidence 
of cardiac pathology or enlarged heart.  While a June 1996 
chest X-ray showed cardiomegaly.  

The Board observes that no examiner has been asked to render 
an opinion as to etiology of the veteran's heart disorder(s), 
to include whether they are related to service or to his 
history of smoking, or whether a cardiovascular disease was 
manifested within one year of service discharge.  On remand, 
the veteran should be afforded an examination.  The veteran 
failed to report for a VA examination on several occasions.  
It appears that some of that time the veteran was 
incarcerated.  Moreover, the Board observes that the last 
letter addressed to the veteran was returned with the 
notation: "He is in jail.  He no longer lives at this 
address."  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that, even though incarcerated, 
a veteran should be accorded the same assistance as his 
fellow, non-incarcerated veterans.  See Bolton v. Brown, 8 
Vet. App. 185 (1995).  While VA does not have authority under 
38 U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to either having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  
Bolton, 8 Vet. App. at 191.  Thus, if VA ascertains that the 
veteran is incarcerated, on remand, it should arrange to have 
the veteran examined by a fee-basis physician or require a VA 
physician to examine him at the correctional facility, where 
he is incarcerated, or another facility chosen by the DOC.  
If the veteran is no incarcerated, the Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326 and 3.655; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He is advised that he has 
an obligation to assist VA in the development of his claim, 
and that failure to do so may result in an adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should schedule the veteran 
for an examination in order to determine 
the nature and etiology of any heart 
disorder found.  The examiner should be 
requested to review the entire claims 
file and must indicate in the examination 
report that such review was performed.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that any 
heart disorder found (1) began during, or 
was aggravated (worsened) by, or was the 
result of some incident of active 
service, (2) was manifested within one 
year of service discharge (the veteran 
was discharged on July 30, 1970), or (3) 
is due to the veteran's history of 
smoking.  A complete rationale should be 
provided for any opinion given.  In 
particular, the examiner should comment 
on the results of the July 1971 chest X-
ray, when providing the above opinion.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

2.  After completion of the above, VA 
should readjudicate the appellant's 
remaining claim on a direct and 
presumptive basis.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to further develop the 
appellant's claim.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


